IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF VIRGTNIA
ROANOKE DIVISION

MOUNTAIN VALLEY PIPELINE, LLC,

Plaintiff,

Case No. 7:17cv492-EKD

)

)

)

)

)

)

§
EASEMENTS TO CONSTRUCT, OPERATE, )
AND MAINTAIN A NATURAL GAS )
PIPELINE OVER TRACTS OF LAND lN )
GILES COUNTY, CRAIG COUNTY, )
MONTGOMERY COUNTY, ROANOKE )
COUNTY, FRANKLIN COUNTY, AND )
PITTSYLVANIA COUNTY, VIRGINIA, )
et al. , )
)

)

Defendants.

PLAINTIFF’S MOTION FOR A PRELIMINARY INIUNCTION
AGAINST TREE-SITTERS ON MVP PARCEL NO. VA-MO-OZZ

 

Pursuant to Fed. R. Civ. P. 65(a), plaintiff, Mountain Valley Pipeline, LLC
(“MVP”), by counsel, moves the Court for a preliminary injunction against tree-sitters on
MVP Parcel No. VA-MO-OZZ, and, in support, states as follows:

l. On December 6, 2018, the Court entered an amended order granting
MVP immediate possession of VA-MO-OZZ. Dkt. No. 1071.

2. Tree-Sitter l and Tree-Sitter 2 are currently occupying tree-stands

Within the easements on VA-MO-OZZ.

Abingdon: 1063721-1

Case 7:17-cV-OO492-EKD Document 1108 Filed 12/28/18 Page 1 of 5 Pageid#: 32161

3. The tree-sitters are preventing MVP from clearing trees and from
using and enjoying the easements on the property. The express purpose of the tree-sitters
is to impede construction of the pipeline by MVP.

4. Several additional persons are camping on or near the easements on
VA-MO-022, and they are supporting and supplying the tree-sitters With aid and
assistance.

5. On December 20, 2018, MVP amended paragraph 69 of the
complaint to name Tree-Sitter l and Tree-Sitter 2 as defendants Dkt. No. 1094. MVP is
naming the tree-sitters as additional defendants and serving them With notice of the
condemnation in order to ensure that they are bound by the Court’s decisions granting
immediate possession to MVP.

6. The tree-sitters are proper parties under Rule 71 .l(c)(3) and Rule
20(a)(2). Dkt. No. 1098.

7. Injunctive relief should be granted under the Winter factors. Winter
v. Nat. Res. Def. Councl`l, Inc., 555 U.S. 7, 22 (2008).

8. First, MVP is likely to succeed on the merits. The Court has already
determined that MVP is entitled to condemn easements on the property and that it is
entitled to immediate possession Memorandum Opinion dated January 31, 2018, Dkt.
No. 339 at 26-52; Memorandum Opinion and Order dated March 2, 2008, Dkt. No. 486,

at 6-lO.

Abingdon: 1063721-1

Case 7:17-cV-OO492-EKD Document 1108 Filed 12/28/18 Page 2 of 5 Pageid#: 32162

9. Second, MVP will suffer irreparable harm in the absence of
injunctive relief. The tree-sitters are blocking access to the easements that MVP needs to
construct the pipeline As the Court has already found, MVP will sustain both economic
and noneconomic harm if construction is delayed. Dkt. No. 339 at 27-34.

10. Third, the balance of equities is in favor of MVP. The tree-sitters
have no legal right to occupy the easements, and they will sustain no legal injury if they
are removed.

11. Fourth, a preliminary injunction is in the public interest. FERC has
determined that the pipeline will serve a public convenience and necessity, and it is in the
interest of the public that construction proceed.

12. A verification is attached as Exhibit 1.

WHEREFORE, MVP moves the Court to enter an order:

A. Enjoining the tree-sitters from occupying or otherwise
interfering with MVP’s use of the easements on MVP Parcel No. VA-MO-

022 or other parcels needed for the pipeline;

B. Directing the tree-sitters to vacate the tree-stands and
easements on MVP Parcel No. VA-MO-022;
C. Imposing fines against the tree-sitters for each day that they

fail to comply with the Court’s order;

Abingdon: 1063721-1

Case 7:17-cV-00492-EKD Document 1108 Filed 12/28/18 Page 3 of 5 Pageid#: 32163

D. Making the order applicable to the agents, servants,

employees, and attorneys of the tree-sitters and to all other persons who are

in active concert or participation with them;

E. Directing the United States Marshal Service to take necessary

action to enforce the Court’s order, including removing and arresting the

tree-sitters and those in active concert and participation with them; and

F. Granting such other relief as the nature of the case may

require.

Respectfully submitted,

MOUNTAIN VALLEY PIPELINE, LLC

By Counsel

Wade W. Massie

VSB No. 16616

Seth M. Land

VSB No. 75101

PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, VA 24212
Telephone: 276-628-5151
Facsimile: 276-628-5621
Wmassie@pennstuart.com
Slalid@pennstuart.com

By /s/ Wade W. Massie
Wade W. Massie

Abingdon: 106372 -

ease 7:17- 1\}-00492-|5}<0 Documem 1103

Filed 12/28/18

Page 4 of 5 Pageid#: 32164

CERTIFICATE OF SERVICE
I hereby certify that on DecemberQ_X 2018, I electronically filed this
motion with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to counsel of record, and that I will subsequently arrange

service of this motion on Tree-Sitter l and Tree-Sitter 2.

/s/ Wade W. Massie
Wade W. Massie

Abingd

Case°?::llo 336-00492-|5}<0 Documem 1103 Filed 12/23/18 PageSofS Pageid#:32165

